Citation Nr: 0913414	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a disability 
manifested by poor circulation and numbness of the legs.

3.  Entitlement to service connection for disability of the 
knees.

4.  Entitlement to service connection for infection of the 
toes, to include tinea pedis, with bilateral foot pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from January 1984 to January 1986.  He has also served in the 
Marine Corps Reserves and the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The April 2005 rating 
decision denied service connection for major depressive 
disorder, chondromalacia of both knees, headaches, infection 
of the toes with bilateral foot pain, right shoulder 
condition, condition to account for poor circulation and 
numbness of the bilateral legs, bilateral hip condition, and 
high cholesterol.  The Veteran appealed the issue of 
entitlement to service connection for major depressive 
disorder as well as the issues listed on the title page of 
this decision.  Thereafter, in a June 2007 rating decision, 
the RO granted service connection for major depressive 
disorder.  Therefore, that issue is not currently before the 
Board.


FINDINGS OF FACT

1.  The Veteran is not diagnosed with a left hip disability.

2.  Tenosynovitis of the right hip was not present during 
active service or until several years thereafter, and it is 
not otherwise etiologically related to active service.

3.  The Veteran is not diagnosed with a disability manifested 
by poor circulation and numbness of the legs.

4.  A disability of the knees was not present during active 
service, arthritis of the knees was not manifested within one 
year of the Veteran's discharge from active duty, and a 
disability of the knees is not otherwise etiologically 
related to active service, or any period of ACDUTRA or 
INACDUTRA.

5.  Tinea pedis of the toes of the right foot had its onset 
during active military service.

6. A disability manifested by foot pain is not currently 
shown.


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Disability manifested by poor circulation and numbness of 
the bilateral legs was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Disability of the bilateral knees was not incurred or 
aggravated during active service, ACDUTRA, or INACDUTRA, and 
the incurrence or aggravation of arthritis of the knees 
during active service may not be presumed.  38 U.S.C.A. 
§§ 101(2), (23), (24), 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2008).

4.  Tinea pedis of the toes of the right foot was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  A disability manifested by foot pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  .

In this case, in letters dated in August 2004, October 2004, 
and January 2005, which were issued prior to the decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  A letter 
advising the Veteran of the evidence needed to establish a 
disability rating and an effective date was issued in March 
2006.  The claims were last readjudicated in June 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in an August 2007 
correspondence, the Veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the Veteran.  As such, there is no indication that there is 
any prejudice to the Veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claims for entitlement to service connection, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Legal Authority

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.



Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

        I.  Bilateral Hip Disability

The Veteran claims that he is entitled to service connection 
for a bilateral hip disability because it was incurred during 
service.  

Service treatment records, to include a February 1983 exam 
for the U.S. Army, are negative for complaints or findings 
with respect to the Veteran's hips.  A January 1986 
separation exam report also does not contain any related 
findings.  A May 2000 enlistment examination for the National 
Guard notes no complaints or findings with respect to the 
hips.

The post-service treatment records indicate that in August 
2006, the Veteran was diagnosed with mild tenosynovitis of 
the right hip.  The Veteran was instructed to take extra 
strength Tylenol or Motrin and to ice the area as needed for 
pain.  He was also told not to do any prolonged standing or 
running.  At the February 2007 VA fee basis examination the 
Veteran complained of right knee pain which travels to the 
right hip.  No diagnosis was rendered with respect to either 
hip.

With no evidence of hip problems during active service or 
until several years thereafter, no medical evidence of a 
current left hip disability whatsoever, and no medical 
opinion suggesting that any current right hip disability is 
etiologically related to military service, there is no basis 
on which to grant service connection for any hip disability.

In essence, the evidence linking a bilateral hip disability 
to service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 
Although the Veteran is competent to report that he has 
experienced hip symptoms since military service, the evidence 
fails to support his recollections. As noted above, service 
treatment records make no mention of a hip injury or 
condition. Further, no hip abnormalities were evident when he 
was examined for service separation. Tenosynovitis of the 
right hip was initially documented approximately two decades 
after his service separation, and no opinion linking this 
condition to military service has been presented.

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of his hip 
disability.  However, a VA examination or opinion is deemed 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the veteran's service or 
other service-connected disability, and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to either 
hip, and there is absolutely no post-service medical evidence 
which suggests that the currently diagnosed tenosynovitis of 
the right hip (notably, there is no diagnosis of any left hip 
disability whatsoever) is in any way related to the Veteran's 
military service.  Therefore, no VA examination is warranted.

Accordingly, service connection is not in order for a 
bilateral hip disability.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  

II.  Disability Manifested by Poor Circulation and 
Numbness of the Legs

The Veteran claims that he is entitled to service connection 
for a disability manifested by poor circulation and numbness 
of the legs because it was incurred during service.  

Service treatment records, to include a February 1983 exam 
for the U.S. Army, do not show any complaints or findings 
with respect to poor circulation and/or numbness of the legs.  
A January 1986 separation exam report does not contain any 
related findings.  A May 2000 enlistment examination for the 
National Guard notes no complaints or findings with respect 
to poor circulation and/or numbness of the legs.

The post-service treatment records also do not reveal any 
complaints or findings with respect to poor circulation 
and/or numbness of the legs.  Without any evidence of a 
current diagnosis of a disability manifested by poor 
circulation and numbness of the legs, there is no basis on 
which to grant service connection for this claimed 
disability.

Accordingly, service connection is not in order for a 
disability manifested by poor circulation and numbness of the 
legs.  In reaching this conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

	III.  Disability of the Knees 

The Veteran claims that he is entitled to service connection 
for a bilateral knee disability because it was incurred 
during service.  In his original claim the Veteran indicated 
that the bilateral knee disability began in 2003.  

Service treatment records, to include a February 1983 exam 
for the U.S. Army, do not show any complaints or findings 
with respect to the Veteran's knees.  A January 1986 
separation exam report does not contain any related findings.  
A May 2000 enlistment examination for the National Guard 
notes no complaints or findings with respect to the knees.

The first evidence of knee problems is from a March 4, 2003 
VA medical record which notes the Veteran's complaints of 
bilateral knee pain.  The assessment was mild osteoarthritis.  
The Veteran was instructed to take Tylenol and Motrin as 
needed for pain, and to maintain his current activity level.

A September 10, 2003 VA medical record notes that the Veteran 
complained of bilateral knee pain that is aggravated by 
exercises associated with reserve duty.  The assessment was 
mild osteoarthritis of the knees.  The Veteran was instructed 
to take Tylenol or Motrin as needed for pain.  He was also 
instructed not to do prolonged standing or running.  He was 
offered an appointment with orthopedics but it was noted that 
he was not interested at the present time.  

A November 26, 2003 VA primary care return appointment notes 
a history of osteoarthritis of the knees.  It was noted that 
the Veteran wanted to have paperwork completed for his Army 
National Guard duty because he is unable to run for his 
physical training test.  He denied previous knee surgery.  
The assessment was bilateral patella femoral syndrome/loose 
body right knee, avoid running or prolonged standing.  

A January 23, 2004 VA Orthopedic general consult note 
indicates that the Veteran complained of increasing right 
knee pain over the past year.  It was noted that there was no 
associated injury.  There were increasing mechanical 
complaints of catching, but no locking or giving way was 
described.  It was noted that as a member of the National 
Guard, the Veteran is required to do physical training; 
however, he is now unable to complete the running programs 
due to his knee pain.  He also complained of increased knee 
pain after long periods of sitting.  X-ray studies of the 
knees revealed no fracture, well-maintained joint space, and 
no significant degenerative change.  There was no obvious 
loose body appreciated other than what appeared to be a 
flabella.  The assessment was right knee pain.  The plan 
included doing an MRI to rule out internal derangement.  

A VA medical record from March 23, 2004 notes that the 
Veteran has a history of osteoarthritis of the knees.  It was 
noted that the Veteran was seen by orthopedics in January 
2004 and MRI showed only a minimal possible tear in medial 
meniscus.  It was also noted that MRI report of the right 
knee revealed minimal increased signal at the meniscal 
capsular junction, possibly representing injury, a discoid 
lateral meniscus without evidence for tear, and a small 
prepatellar effusion.  The assessment was osteoarthritis of 
the knees.  The Veteran was instructed to follow up with 
orthopedics.  

A May 10, 2004 VA orthopedics outpatient note indicates that 
the Veteran was seen for a follow-up of right knee pain.  The 
assessment was "probably r[ight] iliotibial band syndrome."  
The finding of discoid lateral meniscus was noted to 
complicate the picture somewhat.  It was noted to be 
reasonable to have the Veteran do iliotibial band stretching 
exercises with scheduled nonsteroidal anti-inflammatory use.  
A September 2004 VA medical record notes a history of 
osteoarthritis of the knees.  

An October 2004 VA fee basis exam report notes the Veteran's 
complaints of a bilateral knee condition that has existed 
since 1984, and which is due to injury.  Specifically, it was 
noted that the knee condition occurred after a foot injury.  
On exam the knees were within normal limits.  Both knees 
exhibited crepitus.  X-ray studies of the knees were within 
normal limits.  The diagnosis was chrondromalacia.  No 
opinion regarding the likely etiology of the diagnosed 
disability is given.

A November 2004 VA orthopedic outpatient note indicates 
complaints of right knee pain for greater than one year.  A 
summary of the old MRI was given and the assessment was 
patellofemoral pain of the knees, worse on right.  It was 
noted that at the last appointment the Veteran was described 
as having right iliotibial band syndrome.  However, it was 
noted that the current symptoms are not consistent with this 
diagnosis.  The Veteran was instructed to return to normal 
activity without restriction.  

VA primary care notes dated in April 2005, December 2005, and 
August 2006 indicate a history of osteosarthritis of the  
knees.  Osteoarthritis was again diagnosed and the Veteran 
was instructed to avoid prolonged standing or running.  

A March 2006 VA medical record notes degenerative joint 
disease of knee on the computerized problem list.  

February 2007 X-ray studies of the knees were negative.  

The March 2007 VA fee basis exam report notes the Veteran's 
complaints that he had been suffering from bilateral 
patellofemoral syndrome/loose body of the right knee since 
1984.  Physical examination of the knees showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, subluxation, or guarding of movement.  
There was no instability of either knee.  The examiner noted 
that the Veteran was previously diagnosed with patellofemoral 
syndrome of the right knee and chondromalacia of the 
bilateral knees.  The examiner indicated that there is 
currently no pathology of either knee; therefore, no 
diagnosis was rendered.  As such, the examiner stated that a 
link can not be drawn between the current subjective knee 
complaints to findings in service.  

After review of the evidentiary record, the Board finds that 
service connection is not warranted for a disability of the  
knees.  In this regard, the Board notes that the service 
treatment records from the Veteran's active duty service do 
not reflect any complaints or findings with respect to the 
knees.  The January 1986 separation examination was normal 
and the May 2000 enlistment examination for National Guard 
service was negative for any knee problems.

The first indication of knee problems was not until many 
years after the Veteran was discharged from active duty, and 
there is no medical opinion indicating that any currently 
diagnosed disability of either knee is etiologically related 
to active duty service.  

Although VA medical records reveal that the Veteran was seen 
for knee complaints during his National Guard service, there 
is no indication that the Veteran injured his knee in the 
line of duty during any period of ACDUTRA or INACDUTRA.  In 
fact, the Veteran himself indicated to the VA medical 
personnel that his knee pain did not stem directly from any 
injury.  To the contrary, he specifically stated that he did 
not suffer any injury.  While the Veteran told the October 
2004 VA fee basis examiner that his bilateral knee disability 
is due to an injury/is the result of a foot injury, the 
evidence fails to establish the occurrence of any such 
injury.  Without evidence of an injury, there is no basis on 
which to grant service connection for this disability as it 
pertains to the Veteran's National Guard service.  

Although the Veteran is competent to report that he has 
experienced knee symptoms, the evidence, as reported above, 
again fails to support his recollections. As noted above, 
service treatment records reflect no references to a knee 
injury or condition. Further, knee abnormalities were evident 
when he was examined for service separation. In addition, 
post-service medical records indicate that a knee condition 
had its onset nearly two decades after the Veteran's 
discharge from active duty. Finally, although knee pain may 
have prevented the Veteran from participating in Reserve or 
National Guard training, but it is not shown that a chronic 
knee disability had its onset in or is otherwise related to 
such training.

Accordingly, service connection is not in order for a 
bilateral knee disability.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  

        IV.  Infection of the Toes/Tinea Pedis

The Veteran claims that he is entitled to service connection 
for an infection of the toes because it was incurred during 
service. 

A February 1983 service exam reveals normal examination of 
the feet.  The service treatment records indicate that the 
Veteran was seen in January 1984 for complaints of pain 
caused from tight shoes.  Examination revealed a crack 
between the fourth and fifth digits.  There was pain on 
palpation but no bleeding.  The assessment was possible 
fungal infection.  A January 1986 separation exam report 
notes that examination of the feet and skin was normal.  A 
May 2000 enlistment examination for the National Guard notes 
no complaints or findings with respect to any infection, to 
include tinea pedis, of the toes/feet.

The post-service medical evidence indicates that in June 
2005, the Veteran's private podiatrist, S. Kinard, diagnosed 
him with hammer toe deformity and tinea pedis.  On exam of 
the interdigit space, there was maceration, peeling, and 
cracked skin at the plantar aspect of the bilateral lower 
extremities.  The Veteran was prescribed a topical cream.  

The October 2004 report of a September 2004 VA fee basis 
examination notes that the skin was clear of rashes and 
lesions.  Examination of the extremities revealed no 
ulceration, edema, or stasis dermatitis.  There was no 
clubbing or cyanosis.  

A July 2005 letter from the Veteran's wife states that for 
several years she has observed the Veteran purchasing over 
the counter medications for his feet, in order to treat the 
scar between his toes.  

The March 2007 VA fee basis exam report notes that the 
Veteran complained of having an infection of the toes since 
1984, which causes him itching, shedding, and pain.  The 
Veteran noted that he receives treatment through his private 
podiatrist, Dr. Kinard.  He uses a topical medication.  
Physical examination revealed no scar.  There was 
inflammatory reaction in the right foot between the third and 
fourth toe web skin.  There was no ulceration, exfoliation, 
crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  The diagnosis was tinea pedis fungal 
infection with inflammation, right foot between third and 
fourth toe web.  The examiner noted that the service 
treatment records reveal a possible fungal infection.  The 
examiner opined that tinea pedis is so common and easily 
treated that it makes it difficult to date the onset of its 
presence or track its progression.  Therefore, the examiner 
could not link the current fungal infection to the possible 
infection noted in service without resorting to speculation, 
as there is no evidence in the record to verify that it has 
been a chronic and persistent issue since service.

The Veteran has reported that he has had a chronic fungal 
infection of the toes since he first in-service episode. 
Taking into account his assertions, the supportive statement 
submitted by his spouse, and the findings made at the time of 
the resent VA examination, it is reasonable to conclude the 
current tinea pedis of the toes of the right foot had its 
onset during his period of active duty. Service connection 
for this condition is therefore granted. The benefit of the 
doubt is resolved in the Veteran's favor. With respect to the 
claimed disability manifested by bilateral foot pain, no such 
condition is shown by the record and thus service connection 
is denied.

ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a disability manifested 
by poor circulation and numbness of the legs is denied.

Entitlement to service connection for disability of the knees 
is denied.

Entitlement to service connection for tinea pedis of the toes 
of the right foot is granted.

Entitlement to service connection for a disability manifested 
by bilateral foot pain is denied



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


